Case 6:18-cv-01838-CEI\/|-KRS Document 1 Filed 10/29/18 Page 1 of 9 Page|D 1

i` li..i.:.Lj

Mu)DLE DISTRICT oF FLoRr/E)A

UNlTED sTATEs DISTRICT Coui%§m 29 F;~.; 15 ;~5
oRLANDo DIvIsIoN ‘ "

EsTHER cURRY,
Plainciff,

-vs_ CASE No.: la ; \g- Ov ~\‘£3% ~ OKL~W' \<F§

CAPITAL oNE BANK (USA). N.A.,

Defendant.
/

COMPLAINT AND DEMAND FOR JURY TRIAL

COMES NOW Plaintiff, Esther Curry, by and through the undersigned counsel,
and sues Defendant, CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION, and
in support thereof respectfully alleges violations of the Telephone Consumer Protection
Act, 47 U.S.C. § 227 et seq. (“TCPA”) and the Florida Consumer Collection Practices
Act, Fla. Stat. § 559.55 et seq. (“FCCPA”).

INTRODUCTION

1. The TCPA was enacted to prevent companies like CAPITAL ONE BANK
(USA), NATIONAL ASSOCIATION (hereinafter “Defendant”) from invading American
citizen’s privacy and prevent abusive “robo-calls.”

2. “The TCPA is designed to protect individual consumers from receiving
intrusive and unwanted telephone calls.” Mims v. Arrow Fin. Servs., LLC, -US--, 132

S.Ct., 740, 745, 181, L.Ed. 2d 881 (2012).

Case 6:18-cv-01838-CEI\/|-KRS Document 1 Filed 10/29/18 Page 2 of 9 Page|D 2

3. “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the
*1256 scourge of modern civilization, they wake us up in the morning; they interrupt our
dinner at night; they force the sick and elderly out of bed; they bound us until we want to
rip the telephone out of the wall.”’ 137 Cong. Rec. 30, 821 (1991). Senator Hollings
presumably intended to give telephone subscribers another option: telling the autodialers
to simply stop calling.” 0s0ri0 v. State Farm Bank, F.S.B., 746 F. 3d 1242 (llth Cir.
2014).

4. According to the Federal Communications Commission (FCC),
“Unwanted calls and texts are the number one complaint to the FCC. There are thousands
of complaints to the FCC every month on both telemarketing and robocalls. The FCC
received more than 215,000 TCPA complaints in 2014." Fact Sheet: Wheeler Proposal
to Protect and Empower Consumers Against Unwanted Robocalls, Texts to Wireless
Phones, Federal Communications Commission, (May 27, 2015),
http://transition.fcc.gov/Daily_Releases/Daily_Business/2015/db0527/DOC-
333676A1.pdf.

JURISDICTION AND VENUE

5. Thjs is an action for damages exceeding Seventy-Five Thousand Dollars
($75,000.00) exclusive of attorney fees and costs.

6. Jurisdiction and venue for purposes of this action are appropriate and
conferred by 28 U.S.C. § 1331, Federal Question Jurisdiction, as this action involves

violations of the TCPA.

Case 6:18-cv-01838-CE|\/|-KRS Document 1 Filed 10/29/18 Page 3 of 9 Page|D 3

7. Subject matter jurisdiction, federal question jurisdiction, for purposes of
this action is appropriate and conferred by 28 U.S.C. § 1331, which provides that the
district courts shall have original jurisdiction of all civil actions arising under the
Constitution, laws, or treaties of the United States; and this action involves violations of
47 U.S.C. § 227(b)(l)(A)(iii). See Mims v. Arrow Fin. Servs., LLC, S.Ct. 740, 748 (2012)
and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1249 (11th Cir. 2014).

8. The alleged violations described herein occurred in Seminole County,
Florida. Accordingly, venue is appropriate with this Court under 28 U.S.C. §1391(b)(2)
as it is the judicial district in which a substantial part of the events or omissions giving
rise to this action occurred.

FACTUAL ALLEGATIONS

9. Plaintiff is a natural person, and citizen of the State of Florida, residing in
Seminole County, Florida

10. Plaintiff is a “consumer” as defined in Florida Statute § 559.55(8).

ll. Plaintiff is an “alleged debtor.”

12. Plaintiff is the “called party.” See Breslow v. Wells Fargo Bdnk, N.A., 755
F. 3d 1265 (llth Cir. 2014) and 0s0ri0 v. State Farm Bank, F.S.B., 746 F.3d 1242 (11th
Cir. 2014).

13. Defendant is a corporation and a National Association with its principal
place of business located at 8000 Tower Crescent Drive, 16‘ll Floor, Tysons Comer Dn've,

Virginia 22182 and which conducts business in the State of Fiorida.

Case 6:18-cv-01838-CEI\/|-KRS Document 1 Filed 10/29/18 Page 4 of 9 Page|D 4

14. The debt that is the subject matter of this Complaint is a “consumer debt”
as defined by Florida Statute §559.55(6).

15. Defendant is a “creditor” as defined in Florida Statute §559.55(5).

16. Defendant called Plaintiff on Plaintiff’ s cellular telephone approximately
fifty (50) times in an attempt to collect a debt.

17. Defendant attempted to collect an alleged debt from Plaintiff by this
campaign of telephone calls.

18. Upon information and belief, some or all of the calls the Defendant made
to Plaintist cellular telephone number were made using an “automatic telephone dialing
system” which has the capacity to store or produce telephone numbers to be called, using
a random or sequential number generator (including but not limited to a predictive dialer)
or an artificial or prerecorded voice; and to dial such numbers as specified by 47 U.S.C §
227(a)(l) (hereinafter “autodialer calls”). Plaintiff will testify that she knew it was an
autodialer because of the vast number of calls she received and because she heard a pause
when she answered her telephone before a voice came on the line and she received
prerecorded messages from Defendant.

19. Plaintiff is the subscriber, regular user and carrier of the cellular telephone
number (386) ***-6879, and was the called party and recipient of Defendant’s calls.

20. Defendant placed an exorbitant number of automated calls to Plaintiff's

cellular telephone (386) ***-6879 in an attempt to collect on a credit card debt.

Case 6:18-cv-01838-CE|\/|-KRS Document 1 Filed 10/29/18 Page 5 of 9 Page|D 5

21. Upon receipt of the calls from Defendant, Plaintiff’s caller ID identified
the calls were being initiated from, but not limited to the following telephone number:
(800) 955-6600.

22. On several occasions over the last year Plaintiff instructed Defendant’s
agent(s) to stop calling her cellular telephone.

23. On or about September 2018, Plaintiff communicated with Defendant
from her aforementioned cellular telephone number and instructed Defendant’s agent to
cease calling. Plaintiff directly and unequivocally stated: “Please stop calling me.”

24. Defendant has a corporate policy to use an automatic telephone dialing
system or a pre-recorded or artificial voice to individuals just as it did to Plaintiff"s
cellular telephone in this case.

25. Defendant has a corporate policy to use an automatic telephone dialing
system or a pre-recorded or artificial voice just as it did to Plaintiff’ s cellular telephone in
this case, with no way for the consumer, Plaintiff, or Defendant, to remove the number.

26. Defendant’s corporate policy is structured so as to continue to ca11
individuals like Plaintiff, despite these individuals explaining to Defendant they wish for
the calls to stop.

27. Defendant has numerous other federal lawsuits pending against it alleging
similar violations as stated in this Complaint.

28. Defendant has numerous complaints across the country against it asserting

that its automatic telephone dialing system continues to call despite requested to stop.

Case 6:18-cv-01838-CEI\/|-KRS Document 1 Filed 10/29/18 Page 6 of 9 Page|D 6

29. Defendant has had numerous complaints from consumers across the
country against it asking to not be called; however, Defendant continues to call the
consumers.

30. Defendant’s corporate policy provided no means for Plaintiff to have her
number removed from Defendant’s call list.

31. Defendant has a corporate policy to harass and abuse individuals despite
actual knowledge the called parties do not wish to be called.

32. Not a single call placed by Defendant to Plaintiff were placed for
“emergency purposes” as specified in 47 U.S.C. § 227(b)(l)(A).

33. Defendant willfully and/or knowingly violated the TCPA With respect to
Plaintiff.

34. From each and every call placed without consent by Defendant to
Plaintiff’s cellular telephone, Plaintiff suffered the injury of invasion of privacy and the
intrusion upon her right of seclusion.

35. From each and every call without express consent placed by Defendant to
Plaintiff’s cellular telephone, Plaintiff suffered the injury of occupation of her cellular
telephone line and cellular phone by unwelcome calls, making the telephone unavailable
for legitimate callers or outgoing calls while the telephone was ringing from Defendant’s
calls.

36. From each and every ca11 placed without express consent by Defendant to
Plaintiff’s cellular telephone, Plaintiff suffered the injury of unnecessary expenditure of

her time. For calls she answered, the time she spent on the call was unnecessary as she

Case 6:18-cv-01838-CE|\/|-KRS Document 1 Filed 10/29/18 Page 7 of 9 Page|D 7

repeatedly asked for the calls to stop. Even for unanswered calls, Plaintiff had to waste
time to unlock the telephone and deal with missed call notifications and call logs that
reflected the unwanted calls. This also impaired the usefulness of these features of
Plaintiff"s cellular telephone, which are designed to inform the user of important missed
communications

37. Each and every call placed without express consent by Defendant to
Plaintiff’ s cellular telephone was an injury in the form of a nuisance and annoyance to
Plaintiff, For calls that were answered, Plaintiff had to go to the unnecessary trouble of
answering them. Even for unanswered calls, Plaintiff had to waste time to unlock the
telephone and deal with missed call notifications and call logs that reflected the unwanted
calls. This also impaired the usefulness of these features of Plaintiff`s cellular telephone,
which are designed to inform the user of important missed communications

38. Each and every call placed without express consent by Defendant to
Plaintist cellular telephone resulted in the injury of unnecessary expenditure of
Plaintiff" s cellular telephone’s battery power.

39. Each and every call placed without express consent by Defendant to
Plaintiff` s cellular telephone where a voice message was left which occupied space in
Plaintiff’ s telephone or network.

40. Each and every call placed without express consent by Defendant to
Plaintiff’ s cellular telephone resulted in the injury of a trespass to Plaintiff’ s chattel,

namely her cellular telephone and her cellular telephone services.

Case 6:18-cv-01838-CEI\/|-KRS Document 1 Filed 10/29/18 Page 8 of 9 Page|D 8

41. As a result of the calls described above, Plaintiff suffered an invasion of
privacy. Plaintiff was also affected in a personal and individualized way by creating

stress, anxiety, and annoyance.

COUNT I
(Violation of the TCPA)

42. Plaintiff fully incorporates and re-alleges paragraphs one (l) through
forty-one (41) as if fully set forth herein.

43. Defendant willfully violated the TCPA with respect to Plaintiff, especially
for each of the auto-dialer calls made to Plaintiff"s cellular telephone after Plaintiff
notified Defendant that she wished for the calls to stop.

44. Defendant repeatedly placed non-emergency telephone calls to Plaintiff’ s
cellular telephone using an automatic telephone dialing system or prerecorded or artificial
voice without Plaintiff’ s prior express consent in violation of federal law, including 47
U.S.C § 227(b)(l)(A)(iii).

WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so
triable and judgment against CAPITAL ONE BANK (USA), NATIONAL
ASSOCIATION for statutory damages, punitive damages, actual damages, treble
damages, enjoinder from further violations of these parts and any other such relief the

court may deem just and proper.

COUNT II
(Violation of the FCCPA)

45. Plaintiff fully incorporates and re-alleges paragraphs one (l) through

forty-one (41) as if fully set forth herein

Case 6:18-cv-01838-CEI\/|-KRS Document 1 Filed 10/29/18 Page 9 of 9 Page|D 9

46. At all times relevant to this action Defendant is subject to and must abide
by the laws of the State of Florida, including Florida Statute § 559.72.

47. Defendant has violated Florida Statute § 559.72(7) by willfully
communicating with the debtor or any member of his or her family with such frequency
as can reasonably be expected to harass the debtor or his or her family.

48. Defendant has violated Florida Statute § 559.72(7) by willfully engaging
in other conduct which can reasonably be expected to abuse or harass the debtor or any
member of his or her family.

49. Defendant’s actions have directly and proximately resulted in Plaintiff’ s
prior and continuous sustaining of damages as described by Florida Statute § 559.77.

WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so
triable and judgment against CAPlTAL ONE BANK (USA), NATIONAL
ASSOCIATION for statutory damages, punitive damages, actual damages, costs, interest,
attorney fees, enjoinder from further violations of these parts and any other such relief the
court may deem just and proper.

Respectfully submitted,

/s/ Jason R. Degyz Esquire
Jason R. Derry, Esquire

Florida Bar No.: 0036970

Morgan & Morgan, Tampa, P.A.
201 Norch Franklin streec, 7"1 Floor
Tampa, FL 33602

Telephone: (813) 223-5505
Facsimile: (813) 257-0577
jderry@ForThePeople.com
jkneeland@ForThePeople.com
Artomeyfor Plainti#

